          Entered on Docket May 7, 2019                       Below is the Order of the Court.




1                                                              _________________________
                                                               Timothy W. Dore
2                                                              U.S. Bankruptcy Court
                                                               (Dated as of Entered on Docket date above)
3

4

5

6     __________________________________________________________________________
7    TIMOTHY W. DORE
     United States Bankruptcy Judge
8
     700 Stewart Street, Room 8106
     Seattle, WA 98101
9
     (206) 370-5300
10
                               UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
       In re:
12
       CAROL L ENGEN,                                         Bankruptcy No. 18-12259-TWD
13
                                      Debtor.
14
       CAROL ENGEN,                                           Adversary No. 18-01152-TWD
15
                                      Plaintiff,
16
                                                              ORDER ADDING UNITED STATES AS A
                 v.                                           PARTY
17
       UNITED STATES DEPARTMENT OF TREASURY
18
       INTERNAL REVENUE SERVICE and UNITED
       STATES,
19
                                      Defendant.
20

21
                THIS MATTER came before the Court on Ms. Engen’s motion to add the United States as a
22
     party to this adversary proceeding [Docket No. 39] (“Motion”). The Court has reviewed and considered
23   the Motion, all evidence submitted in support of and in opposition to the Motion, the records and files
24   in this adversary proceeding and the oral argument on May 1, 2019. At the conclusion of the hearing on
25   the Motion, the Court gave an oral ruling, which constitutes the Court’s findings of fact and conclusions




     ORDER ADDING UNITED STATES AS A PARTY - 1
      Case 18-01152-TWD           Doc 57     Filed 05/07/19     Ent. 05/07/19 10:55:55           Pg. 1 of 2
1    of law pursuant to Federal Rule of Bankruptcy Procedure 7052 and Federal Rule of Civil Procedure

2    52(a).

3             Now, therefore, it is hereby ORDERED that:
4
              1.     The United States is joined as a party to this adversary proceeding.
5
              2.     The Clerk’s Office shall add the United States as a defendant on the official docket for
6    this adversary proceeding.
7                                                /// End of Order ///
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER ADDING UNITED STATES AS A PARTY - 2
      Case 18-01152-TWD           Doc 57     Filed 05/07/19     Ent. 05/07/19 10:55:55      Pg. 2 of 2
